Citation Nr: 0939777	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1965 to November 
1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In an July 2008 decision, the Board denied the Veteran's 
claim for service connection for PTSD.  The Veteran appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2009, the Court vacated the 
Board's decision and remanded the claim for readjudication in 
accordance with the Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for PTSD, which he 
contends results from his experiences in service.  
Specifically, he reports that he killed someone in combat 
within his first two weeks in Vietnam and that he began 
abusing alcohol and marijuana to cope with his fear.  He 
states that participated in "search and destroy missions" 
in which he witnessed or took part in the killing of 
civilians.  He further reported that he witnessed severely 
wounded soldiers and assisted in loading them into evacuation 
vehicles.  

The evidence includes VA medical records dated between May 
1996 and April 1997, which indicate that the Veteran was 
diagnosed with chronic PTSD in or before May 1996.  At issue 
in this case is whether there is credible supporting evidence 
that an in-service stressor actually occurred which supports 
the diagnosis.  

There is no evidence showing that the Veteran engaged in 
combat with an enemy.  His DD-214 does not indicate that he 
received any award associated with valor or heroism shown 
while engaged with an enemy force.  Rather, it shows that his 
military occupation specialty (MOS) was lineman, or 
communications installer.  There is also no evidence of any 
combat injury in his service treatment records.  In such 
cases, the record must contain other corroborative evidence 
that substantiates or verifies the Veteran's statements as to 
the occurrence of the claimed stressors.  Zarycki, 6 Vet. 
App. at 91. 

The Veteran was notified by letter in April 2005 that he 
should provide specific details of the incidents that 
resulted in PTSD.  He was given a PTSD questionnaire to 
complete so that VA could verify the occurrence of any 
specific stressors through the U.S. Army & Joint Services 
Records and Research Center (JSRRC).  The Veteran provided a 
statement of his stressors; however, his descriptions of the 
in-service events that caused his PTSD have been too general 
and vague to be submitted for verification by JSRRC.  He 
failed to include reasonably specific dates or locations for 
the alleged events.  Furthermore, he has not submitted any 
evidence such as lay statements from other soldiers to verify 
any of his stressors.  

Pursuant to the Court's instructions, a remand is required to 
notify the Veteran that he must provide more specific 
information regarding his claimed stressors in order for VA 
to submit them for verification.  If any of his claimed 
stressors is verified, an examination should be ordered to 
determine if that stressor is sufficient to cause the 
Veteran's PTSD.

The Veteran's attorney recently submitted records from the 
Veteran's unit of assignment in Vietnam directly to the 
Board, along with a waiver of RO consideration.  Because a 
remand is required for other purposes, the Board finds it 
appropriate for the RO to evaluate this additional evidence 
and discuss its relevance in the next adjudication of the 
claim.  

The Veteran reports that he is currently incarcerated.  The 
Board recognizes the difficulty of conducting an examination 
under such circumstances.  Nonetheless, the duty to assist 
incarcerated Veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement, as such 
individuals are entitled to the same care and consideration 
given to their fellow Veterans.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 
(1995).  On remand, the AMC/RO should pursue whatever 
reasonable options may be available to provide the Veteran 
with a medical examination, which may include sending a VA 
provider to examine the Veteran at the prison or permitting a 
qualified medical specialist from the prison to conduct the 
examination.

Accordingly, the case is REMANDED for the following action:

1.	The RO is directed to notify the 
Veteran of the type of evidence 
necessary to substantiate his claim 
for service connection for PTSD.  The 
Veteran should be requested to provide 
the locations and approximate dates of 
the claimed stressors to within 90 
days.  The Veteran should be informed 
that these incidents may be impossible 
to verify without sufficient detail.  

2.	 Forward the Veteran's statements of 
alleged PTSD stressors, as well as 
copies of his available service 
personnel records and the records 
submitted in September 2009 by the 
Veteran's representative, to the U.S. 
Army & Joint Services Records Research 
Center (JSRRC), and request that JSRRC 
attempt to verify the alleged 
stressors. 

3.	Thereafter, if, and only if one or 
more of the alleged stressors is 
verified, schedule the Veteran for a 
VA psychiatric examination for the 
purpose of ascertaining whether PTSD, 
if present, is related to service.  
The AMC/RO should coordinate the 
examination with the correctional 
facility as necessary.  
a.	Prior to the examination, specify 
for the examiner the stressor or 
stressors that is/are established 
by the record, and the examiner 
must be instructed that only 
those event(s) may be considered 
for the purpose of determining 
whether the Veteran was exposed 
to one or more stressors in 
service.  The Veteran's claims 
file must be made available to 
the examiner for review.  

b.	The examiner should conduct the 
examination with consideration of 
the current diagnostic criteria 
for PTSD.  The examination report 
should include a detailed account 
of all pathology present.  Any 
further indicated special 
studies, including psychological 
studies, should be accomplished.

c.	If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established 
by the evidence of record was 
sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis 
of PTSD have been satisfied; and 
(3) whether there is a link 
between the current 
symptomatology and one or more of 
the in-service stressors found to 
be established by the record by 
the RO and found to be sufficient 
to produce PTSD by the examiner.  
Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

d.	If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should offer 
an opinion as to the etiology of 
the non-PTSD psychiatric 
disorder, to include whether it 
is at least as likely as not that 
any currently demonstrated 
psychiatric disorder, other than 
PTSD, is related to the Veteran's 
military  service. 

4.	After the development ordered above is 
completed, the RO should re-adjudicate 
the claims on appeal based on all of 
the  evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


